Citation Nr: 1644981	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  04-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to August 12, 1991, for the assignment of a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1949 to June 1952.  He died in January 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded the Veteran's claim for entitlement to an effective date prior to August 12, 1991, for the assignment of a TDIU in May 2006.  The Board denied the claim in a February 2009 decision.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Joint Motion for Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the February 2009 decision as to that issue.  The Court granted the JMR in a March 2011 Order.  Thereafter, the Board again remanded the claim in July 2011.  The Board again denied the claim in a May 2012 decision.  In a March 2014 Memorandum Decision, the Court vacated and remanded the Board's May 2012 decision.  The Board again remanded the claim in October 2014.

In January 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in April 2016.  In May 2016, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The Veteran has responded and the 60 day period has expired.  Accordingly, the Board will proceed with the consideration of his case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities prior to August 12, 1991.


CONCLUSION OF LAW

The criteria for a TDIU prior to August 12, 1991 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Under certain circumstances, multiple disabilities may be considered as the sole 60 percent or 40 percent disability.  Id.  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, VA may not take into account the individual Veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Here, the Veteran filed a claim for service connection for, inter alia, chronic bronchitis, asthma, and lung problems in April 1970.  Following the May 1970 rating decision denying those claims, the Veteran filed a timely notice of disagreement (NOD).  In August 1999, the Court granted a joint motion which determined that the Veteran's initial claim for service connection for a chronic acquired pulmonary disorder had remained pending since April 1970.  In April 2002, the RO granted service connection for chronic obstructive pulmonary disease (COPD) with asthma and assigned a 30 percent disability rating under 38 C.F.R. §4.97, Diagnostic Code (DC) 6603, effective as of April 20, 1970, and assigned a 60 percent disability rating as of August 12, 1991.  In a February 2003 rating decision, the RO granted TDIU effective as of August 12, 1991-the first day on which the Veteran was eligible for TDIU on a schedular basis.  38 C.F.R. § 4.16(a).

In a March 2014 Memorandum Decision, the Court held that the scope of the current appeal is limited to whether an effective date earlier than August 12, 1991 is warranted for TDIU.  The Court expressly held that the issues of evaluations in excess of 30 percent prior to August 12, 1991, and in excess of 60 percent thereafter, are not on appeal.

The Veteran's representative contended in a March 2004 statement that the Veteran "is entitled to consideration of TDIU...from at least 1988 and as early as April 20, 1970.  His entitlement to TDIU from 1988 is based on his statement, which is not disputed by any evidence, that he has been unemployed since 1988."  The representative specified that the Veteran was unemployable due to his service-connected COPD with asthma since 1988.  In July 2008, the Veteran asserted that:

I am seeking an earlier effective date for my total rating based on unemployability.  I am seeking an effective date of August 1, 1988, because I stopped working in July 1988....I worked for 15 years as a probation officer....Beginning in 1988, I began to have increased problems due to my service connected disability.  I was struggling from shortness of breath and weakness.  Because of my shortness of breath and weakness, it became very difficult for me to continue my job.  I decided to take early retirement because I was feeling so poorly, and was not able to work.  I retired in July 1988.  Since that time, I have not been able to work due to the severity of my service connected chronic obstructive pulmonary disease.  I have attached a copy of my Social Security Earnings Record which shows that I last had substantially gainful earnings in 1988, which were less than my earnings from the previous year.  From 1989 to the present, I have not had any earnings.

In March 2016, the appellant-the Veteran's surviving spouse-reported that:

We were married from July 1953 until his death in January 2010....From around 1973 until 1988, [the Veteran] worked as a probation officer....[His] COPD never seemed to bother him before 1988.  He was able to do just about anything he wanted to and then it seemed to hit him all at once in 1988.  He suddenly had a lot of trouble breathing and lost his energy.  He had to leave his job because he hardly had enough energy to get up and out of bed.  He had to retire early because he no longer had the energy to continue working....[The Veteran] was in very poor condition at the time of his retirement.  He had a hard time catching his breath after walking short distances and he couldn't get around like he used to be able to.  He became a very sick man and it felt like it happened really quickly.  From 1988 to the time of his death, he had low energy, difficulty breathing, and difficulty getting around.

The Veteran's educational background is not of record.  In terms of vocational background, the record shows the Veteran owned and operated a service station in the 1950s; thereafter he served several terms as a county sheriff, alternating with serving as a parole officer.  In his November 2002 VA Form 21-4192, the Veteran stated that he was working as a parole officer when he accepted early retirement at age 60 in March 1988 for health reasons.  At his March 2002 VA respiratory disease examination, the Veteran reported that he served as sheriff for a total of approximately 8 years, and as parole officer for a total of approximately 15 years.

The Board finds that an effective date prior to August 12, 1991 for TDIU is not warranted because the appellant has not met her burden of proof to show that the Veteran unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to August 12, 1991.  Prior to that date, the Veteran was in receipt of service connection for COPD with asthma, rated 30 percent disabling, and for malaria, rated noncompensable.

The Veteran's pertinent medical history includes a chest X-ray in October 1989 with findings of mild hyperaeration of the lung fields compatible with COPD, with no acute infiltrates or effusions, and an overall appearance unchanged since the previous study in October 1987.  A private chest X-ray taken in April 1991 includes documentation of a clinical impression of emphysema, but no active disease.  In July 1991, Dr. Steven Smith wrote that the Veteran had been a patient for the past six years for intermittent acute and chronic bronchitis.  Dr. Smith enclosed a July 1991 pulmonary function test (PFT) that showed an impression of moderate airflow obstruction, bronchial capacity mildly reduced and total lung capacity within normal limits.

Having reviewed the pertinent history, in April 2016 the VHA medical expert explained that the Veteran's chest film finding of hyperinflation in December 1984, October 1987, and October 1989 "does not help determine the severity of COPD or the employability of a patient."  He further explained that the Veteran's "one chest film [between 1988 and August 1991] was appreciably unchanged from 1984."  The VHA medical expert concluded that "I see no compelling reason to backdate his TDIU status from 1991 to 1988."

In May 2016, the appellant's representative asserted that the April 2016 VHA opinion lacks probative value because it was based upon the absence of any objective data.  The representative further asserted that the April 2016 VHA opinion "was not offering an opinion about whether [the Veteran's] service connected disabilities were as likely as not causing him to be unable to secure or follow [a] substantially gainful occupation."  The representative concluded that TDIU should be made effective as of August 1, 1988, when the Veteran became unemployable.

The Board finds that April 2016 VHA medical expert's opinion is adequate.  The medical expert explained that the X-ray findings of record do not indicate the severity of the Veteran's disability.  The VHA medical expert cannot manufacture studies that were not administered contemporaneously; thus, it is unclear what objective data the appellant's representative sought.  Moreover, the appellant bears the initial burden of proof to show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to August 12, 1991.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); see also 38 U.S.C.A. § 5107(a).  To the appellant's argument that the claim should be granted because the April 2016 VHA medical expert's opinion lacks objective data proving that the Veteran was unable to secure and follow a substantially gainful employment by reason of his service-connected disabilities prior to August 12, 1991, that construction misplaces the burden of proof.  Id.

To the appellant's contention that the April 2016 VHA medical expert's opinion did not include an opinion regarding the ability to secure or follow a substantially gainful occupation, the Board finds that this contention is counterfactual and without merit.  The April 2016 VHA medical expert clearly explained that there is no objective medical data of record from 1988 to 1991 which would constitute a "compelling reason to backdate his TDIU status from 1991 to 1988."  Further, the Board thoroughly outlined the meaning of TDIU in its January 2016 request to the VHA medical expert, including by informing him, inter alia, that "A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities."  Thus, the April 2016 VHA medical expert's opinion directly addressed the question of employability even though he used the term "TDIU" in lieu of "unable to secure or follow substantially gainful occupation."

As to the Veteran's July 2008 statement and the appellant's March 2016 statement to the effect that the Veteran became unemployable due to his service-connected COPD in 1988, the Board finds that the credibility thereof is outweighed by more probative evidence to the contrary.  Specifically, the Veteran acknowledged in November 2002 that he accepted early retirement upon reaching the age of 60.  Although cognizant that both the Veteran and the appellant have attributed his retirement to his COPD, the Board finds that the absence of any contemporaneous medical or employment records attributing his early retirement to his service-connected disabilities-including in his physician's October 1989 report, where such notation would normally be expected-is significant evidence that a level of severity tantamount to TDIU did not exist prior to August 12, 1991.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

Finally, the Board finds that the positive opinion warrants limited probative weight because it lacks a rationale.  Specifically, on August 12, 1991, Dr. Norman Bsharah wrote that the Veteran had been forced to retire in 1988 due to shortness of breath and weakness.  Dr. Bsharah opined that the Veteran was totally disabled due to emphysema and bronchitis.  However, as Dr. Bsharah provided no rationale for the opinion that his shortness of breath and weakness "forced him to retire," it warrants no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Indeed, Dr. Bsharah did not consider the Veteran's employment background or the potential for any other type of employment.

Based on the foregoing, the Board concludes that the appellant has not met her burden of proof in showing that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to August 12, 1991.  The most probative evidence shows that he had significant training and work history as a service station operator, county sheriff, and parole officer.  Further, the most probative evidence shows that his service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation prior to August 12, 1991.  38 C.F.R. § 4.16(b).




ORDER

Entitlement to an effective date prior to August 12, 1991, for the award of a TDIU due to service-connected disabilities, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


